Appeal by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (Maraño, J.), all imposed March 27, 1990, upon his conviction of robbery in the first degree (two counts) and robbery in the second degree under Indictment No. 11049/89, robbery in the first degree under Indictment No. 11130/89, and robbery in the second degree under Kings County Indictment No. 11490/89, upon his pleas of guilty, the sentences being five concurrent indeterminate terms of BVi to 11 years imprisonment.
Ordered that the sentences are modified, on the law, by reducing the terms of imprisonment imposed for robbery in the second degree to 3% to 11 years; as so modified, the sentences are affirmed.
The Supreme Court erred in imposing sentences of 5V2 to 11 years on the defendant’s convictions of robbery in the second degree. Inasmuch as robbery in the second degree is a class C felony (see, Penal Law § 160.10), the minimum period of imprisonment must be one-third of the maximum period of imprisonment (see, Penal Law § 70.02 [4]). We have therefore modified the sentences accordingly.
We have considered the defendant’s claim of excessiveness and find it to be without merit. Mangano, P. J., Thompson, Sullivan, Harwood and Miller, JJ., concur.